Citation Nr: 1800745	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  09-48 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for depression.

2.  Entitlement to an increased rating for carpal tunnel syndrome of the left wrist with hypogeusia of the left thumb, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for left ankle strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative arthritis of the left knee with Baker's cyst, currently evaluated as 10 percent disabling prior to August 13, 2012.

5.  Entitlement to an increased rating for the residuals of a total left knee arthroscopy, currently evaluated as 30 percent disabling from October 1, 2013.

6.  Entitlement to service connection for pain in the left hand, wrist, forearm, elbow, shoulder, neck, and side, to include as secondary to the service-connected left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that proceeding is associated with the record.  

In an October 2010 rating decision, the RO increased the evaluation for depression from 30 percent to 50 percent.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2012 rating decision, the RO granted a temporary total evaluation for a total left knee arthroplasty, effective from August 13, 2012.  Thereafter, a 30 percent evaluation was assigned, effective from October 1, 2013.  Nevertheless, as the staged 10 percent and 30 percent evaluations do not represent the highest possible benefit, the issue remains in appellate status as recharacterized above. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

In May 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

The issues of entitlement to increased ratings for the left wrist and thumb, left ankle, and left knee disabilities; and entitlement to service connection for pain in the left hand, wrist, forearm, elbow, shoulder, neck, and side are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected depression is productive of occupational and social impairment with reduced reliability and productivity, but not productive of occupational and social impairment in most areas.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for depression have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, a uniform evaluation is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's depression is currently assigned a 50 percent disability evaluation, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Under Diagnostic Code 9434, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected depression. 

As to social impairment, the evidence shows that the Veteran has maintained relationships with family throughout the appeal.  Specifically, during an April 2008 VA examination, he stated that he had been married to his wife for 15 years and that they had been together for 20 years.  He indicated that they had one daughter together and that he had a good relationship with his wife and daughter.  He stated that he enjoyed watching his daughter do gymnastics and helping her with her homework.  During the November 2012 hearing, the Veteran testified that he and his wife had recently divorced after 22 years due to "incompatibility."  However, during a May 2016 VA examination, the Veteran reported that he had remarried in October 2013 and described their relationship as "exciting."  He related that he had three step-children and that he had a "vague" relationship with his children due to difficulty letting them into his world.  He also stated that he did not get along well with his biological daughter and that he only saw her once monthly.  Throughout the appeal, the Veteran maintained that he did not have any close friends.  During the April 2008 VA examination, he stated that he did not really have a social life.  He indicated that he enjoyed listening to music, reading, watching television, and watching his daughter do gymnastics.  He also related that he avoided a lot of activities due to loss of interest and pleasure and because he did not want to be a burden.  He described himself as a homebody.  During the November 2012 hearing, the Veteran stated that he did not socialize because it was hard for him to associate and he became easily agitated due to his pain.  He related that he avoided conversations most of the time and that he did not belong to any clubs or churches.  He reported that he spent his days watching television and sleeping.  During the May 2016 VA examination, the Veteran reported that he did not have any close friends and that he preferred not having friends because it allowed him more serenity and prevented him from having to worry about others.  He denied any involvement in community or social organizations.  He stated that he enjoyed watching television, playing with his pets, sex, and working on cars.  Thus, although he does have some degree of social impairment, the evidence shows that the Veteran has maintained relationships with some family members throughout the appeal.  

Concerning occupational impairment, the evidence suggests that the Veteran had not worked since approximately the late 1980's due to his physical injuries (as opposed to depression).  During the April 2008 VA examination, the Veteran indicated that he retired from installing public address systems in 1979 following a motorcycle accident that caused loss of use of the right arm and shoulder paralysis.  The April 2008 VA examiner opined that the Veteran would be unable to obtain or maintain a job with any physical demands apart from limited writing.  The examiner noted that the Veteran was able to perform cognitive activity with little impairment most of the time, but that his pain level increased at times to levels where he was unable to concentrate.  During the May 2016 VA examination, he denied holding any type of informal employment since the late 1980's.    

The April 2008 and May 2016 VA examiners opined that the Veteran's depression caused occupational and social impairment with reduced reliability and productivity.  Such opinions are commensurate with a 50 percent evaluation.

Further, the Veteran's symptomatology has not been similar to that of the 70 percent.  There is no indication that he has obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Indeed, throughout the appeal, the Veteran's speech was normal; he had logical, goal-directed thought; the content of his speech was appropriate; and he was well oriented to person, place, time, and purpose.  Panic symptoms were also absent.  During the November 2012 hearing, the Veteran endorsed experiencing panic, but he denied having panic attacks.  He stated, "I'm pretty easygoing."  During the May 2016 VA examination, the Veteran did indicate that he heard a man's voice, which he stated that he could "cut off" by using "mind over matter."  He stated that the voice tries to tell him to do something, but he never lets it finish because he is able to shut it out of his mind.  However, he denied any visual hallucinations or delusions.  During the May 2016 VA examination, the Veteran indicated that his pain prevented him from caring for himself, including hygiene practices, such as shaving, brushing his teeth, showering, and using the restroom.  He stated that he becomes infuriated when he cannot complete these tasks, but coping with it had become a lot easier.  During the May 2016 VA examination, the Veteran also reported that he smoke marijuana "all day, every day" to cope with his pain, reduce stress, relax, and sleep well. 

Moreover, to the extent any of the symptoms of a 70 percent rating may be shown or argued, the Board again emphasizes that the Veteran's depression has not been shown to be productive of occupational and social impairment in most areas or total occupational and social impairment to warrant a higher rating.  There is no also indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as obsessional rituals; illogical, obscure, or irrelevant speech; or disorientation to time or place.  

The Board acknowledges that the Veteran has been assigned a GAF score of 48 during the April 2008 VA examination.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning..  However, GAF scores assigned are but one factor for consideration in a rating.  While considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology. 

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent disability rating for the entire period on appeal.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas or total occupational and social functioning referenced by the 70 and 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated. See 38 C.F.R. § 4.130, Diagnostic Code 9434.  


ORDER

An initial evaluation in excess of 50 percent for depression is denied.


REMAND

In response to the Board's prior remand, the Veteran was most recently provided VA wrist, ankle, and knee examinations in May 2014, and a clarifying opinion was obtained in May 2016.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Because the May 2016 VA examinations do not satisfy the requirements under Correia, additional VA examinations are required in this case.

The examiners will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

With respect to the Veteran's claim for service connection for pain in the left hand, wrist, forearm, elbow, shoulder, neck, and side, the Board finds that an additional VA medical opinion is necessary to determine whether the Veteran's left upper extremity, neck, and side pain were aggravated by his service-connected left knee disability.  In May 2013, the Board remanded the claim for a clarifying opinion as to whether it was at least as likely as not that the claimed pain in the left hand, wrist, forearm, elbow, shoulder, neck, and left side was caused or aggravated by the service-connected left knee disability.  In a May 2016 VA addendum opinion, the examiner opined that it was less likely than not that the Veteran's neck, left shoulder, left elbow, left forearm, left wrist, and left hand conditions were proximately due to or the result of the Veteran's service-connected left knee disability.  However, she did not address the aggravation facet of the secondary service connection claim. See 38 C.F.R. § 3.310(a),(b); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA treatment records dated from August 2016 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected carpal tunnel syndrome of the left wrist with hypogeusia of the left thumb.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, he or she should provide an opinion as to whether the paralysis of the left median nerve is complete or incomplete.  If the paralysis of the left median nerve is incomplete, the examiner should opine as to whether the disorder is mild, moderate, or severe in nature.

The examiner should provide the range of motion of the left and right wrists in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

In addition, the examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examinations conducted during the appeal period in January 2008, March 2011, and May 2016.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected recurrent left ankle strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected left ankle disability.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

In addition, the examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examinations conducted during the appeal period in January 2008, March 2011, and May 2016.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

In addition, the examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examinations conducted during the appeal period in January 2008 and March 2011 (before the Veteran had a total knee replacement on August 13, 2012) and May 2016 (after the Veteran had a total knee replacement on August 13, 2012).  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should refer the Veteran's claims folder to a suitably qualified VA examiner for a VA addendum medical opinion as to the nature and etiology of the Veteran's left upper extremity, neck, and side pain. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's left upper extremity, neck, and side pain were aggravated by his service-connected left knee disability.  The examiner is advised that the previous May 2016 VA examiner addressed the etiology of the Veteran's left upper extremity, neck, and side pain based on the causation facet of secondary service connection, but did not address whether his left upper extremity, neck, and side pain were aggravated or permanently worsened by the Veteran's service-connected left knee disability. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


